DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4, 7-10, 12-18, 25-39, and 43 have been cancelled.  Claim 44 has been newly added.
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive.
The rejection of claims 1, 19, and 40 under 35 U.S.C. 102(a)(1) as being anticipated by Alps et al. (WO 93/08828, of record) is withdrawn in view of the claim amendments.  Alps et al. discloses treating mammals but does not specifically disclose treating humans.
The rejection of claims 1 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Finklestein (U.S. Patent No. 6,214,796, of record) is withdrawn in view of the claim amendments.  Finklestein does not disclose administration at 1, 2, or 4 hours after ischemia.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 11, 19, 23-24, 40-42, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Independent claim 1 has been amended and now recites:
A method of treating ischemic stroke in a human patient, comprising administering to the human patient with ischemic stroke a therapeutically effective amount of a fibroblast growth factor-1 (FGF-1) intravenously or intraarterially as either a bolus dose or by infusion from 0.1 to 100 ug/kg body weight, at 1, 2, or 4 hours after the ischemia, wherein the therapeutically effective amount is sufficient to treat the ischemic stroke.

Independent claim 19 has been amended and now recites:
A method of treating ischemic stroke, comprising:
identifying a human patient in need of treatment for ischemic stroke;
administering to the human patient a therapeutically effective amount of a fibroblast growth factor-1 (FGF-1) intravenously or intraarterially as either a bolus dose or by infusion from 0.1 to 100 ug/kg body weight at 1, 2, or 4 hours after the ischemia that is sufficient to treat the ischemic stroke.

Independent claim 40 has been amended and now recites:
A method of treating ischemic stroke in a human patient, comprising administering to the human patient intravenously or intraarterially a therapeutically effective amount of FGF-1 as either a bolus dose or by infusion from 0.1 to 100 ug/kg body weight per dose, wherein the FGF-1 is infused at 1, 2, or 4 hours after the ischemia, wherein the therapeutically effective amount of FGF-1 is sufficient to treat the ischemic stroke.

Claims 1, 19, and 40 have been substantively amended.  Basis is not seen for these methods.  The originally filed claims did not include any limitations to administration at 1, 2, or 4 hours after the ischemia.  This timing of administration applies to both bolus and infusion administration in claims 1 and 19.  This timing of administration applies only to infusion administration in claim 40 based on the recitation “wherein the FGF-1 is infused at 1, 2, or 4 hours after the ischemia.”  Claim 40 has no timing of administration for the bolus administration.
Applicant points to basis in paragraph [0031] of the specification that is reproduced below:
[0031] As used herein, the phrase “therapeutically effective amount” refers to a compound as used herein to indicate an amount of an active compound, or pharmaceutical agent, that elicits the biological or medicinal response indicated, e.g., FGF-1. This response may occur in a tissue, system, animal or human and includes alleviation of the symptoms of the disease being treated. The exact formulation, route of administration and dosage for the composition and pharmaceutical compositions disclosed herein can be chosen by the individual physician in view of the patient's condition. (See e.g., Fingl et al. 1975, in “The Pharmacological Basis of Therapeutics”, Chapter 1, and updates thereof, or Remington's Pharmaceutical Sciences, Mace Publishing Company, Philadelphia, Pa., 17th ed. (1985) and updates thereof, relevant portions incorporated herein by reference). Therapeutic treatments can be achieved with small molecule organic drugs or biologics, such as proteins. Typically, the dose range of a small molecule therapeutic agent is administered from about 0.5 to 1000 μg/kg, or 1 to 500 μg/kg, or 10 to 500 μg/kg, or 50 to 100 μg/kg of the patient's body weight per dose. The dose of a therapeutic protein growth factor, such as truncated forms of FGF-1, can be administered to the patient intravenously or intraarterially as either a bolus dose or by infusion from about 0.1 to 100 μg/kg of the patient's body weight, or 0.3 to 30 μg/kg, or 1 to 3 μg/kg of the patient's body weight per dose. To achieve localized targeted dosing, FGF-1 can be injected either directly into or adjacent to the ischemic vertebral endplate, preferably either into or as near as practical to the region of ischemia. Localized dose ranges can be from 10 ng/cm3 to 1 mg/cm3, or 100 ug/cm to 100 ug/cm3 or 1 ug/cm3 to 10 ug/cm3 of target vertebral endplate tissue per dose. Local doses can be administered at each ischemic endplate. The dosage may be a single one or a series of two or more given in the course of one or more days, as is needed by the patient. Where no human dosage is established, a suitable human dosage can be inferred from ED50 or ID50 values, or other appropriate values derived from in vitro or in vivo studies, as qualified by toxicity studies and efficacy studies in animals.

This paragraph does not disclose or suggest treating a human patient with ischemic stroke by administering FGF-1 intravenously or intraarterially as either a bolus dose or by infusion at 1, 2, or 4 hours after the ischemia as in claims 1 and 19.  This paragraph does not disclose or suggest treating a human patient with ischemic stroke by administering FGF-1 wherein the FGF-1 is infused at 1, 2, or 4 hours after the ischemia as in claim 40.
Example 1 at paragraph [0043] discloses that mice were subjected to 1 hour middle cerebral artery occlusion (MCAO, a mouse model of stroke).  The paragraph discloses that vehicle or FGF-1 “were infused at various times (1, 2, 4, 8, 12 or 24 hrs) at the end of ischemia for three hrs and on the second day mice were sacrificed and examined for infarct volume by TTC staining.”  This statement is in the context of experimentally induced ischemia in an animal model.  Note that the nylon suture that causes ischemia in the mice is removed (i.e. “end of ischemia”).  See paragraph [0044].  This disclosure is not in the context of a human subject having a stroke where ischemia has not been artificially induced or where ischemia has ended.
In addition, the intravenous infusion in Experiment 1 occurred over three hours, a limitation not present in the instant claims.  Experiment 1 does not speak to intraarterial infusion at 1, 2, or 4 hours after the ischemia.  It does not speak to intravenous bolus injection or intraarterial bolus injection at 1, 2, or 4 hours after the ischemia.
The portions of the specification pointed to by applicant do not provide basis for the claims.  The claims constitute new matter.

Claims 1, 5-6, 11, 19, 23-24, 40-42, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating ischemic stroke as discussed below, does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1, 19, and 40 are directed to a method of treating ischemic stroke by administering a therapeutically effective amount of FGF-1.  The specification defines “treating” to include cure or abolition of the stroke and includes alleviation of any undesired signs or symptoms of a disease or condition.
Example 1 tests FGF-1 in a middle cerebral artery occlusion (MCAO) model in mice.  The FGF-1 was administered intravenous infusion for three hours at 1, 2, 4, 8, 12, or 24 hours after initiation of MCAO.  Infarct volume was determined by image analysis after the brains were removed.  Infarct volume was reduced when FGF-1 was administered at 1000 µg/kg at 1, 2, and 4 hours after ischemic injury.  When administered 8 hours or longer after ischemia, the effect was not statistically significant.  See Table 1.  The change in neurological deficits were not delineated (composite score produced) and reduction in these unspecified neurological deficits were not statistically significant when FGF-1 was administered longer than 8 hours after ischemia.  See Table 3.
Example 2 at page 24 tests FGF-1 in a mouse stroke model.  The mice had 1 hour of cerebral ischemia followed by 24 hours of reperfusion. (See paragraphs [0075-0076].)  The FGF-1 is administered in 50, 100, 200, 500, or 1000 µg/kg/hr doses administered by intravenous infusion for three hours starting one hour after experimental stroke was induced by blocking the flow of blood into the brain.  Infarct volume was determined after the brains were removed.  Administration of FGF-1 decreased infarct volume.  See Figures 9-11.  It is noted that the x-axis labels for Figures 9-11 appear to be displaced. (Applicant’s response did not address this.)  While Figures 11-12 concern behavioral deficits, the figure and specification do not identify what these particular deficits are.
Example 3 and Figure 13 concern effect of intravenous FGF-1 on cerebral blood flow in the mouse following transient ischemia.  The mice were subjected to one hour of cerebral ischemia followed by 24 hours of reperfusion.  Cerebral blood flow was examined at 10 minutes prior to, during and after ischemia.
The examples show that the infarct volume that occurs in mice treated with FGF-1 is smaller as compared to the infarct volume in mice that are not treated for the same stroke situation.  The infarct volume present in a particular subject with stroke is not reversed or reduced.  That is, a subject with an infarct volume of X will not have that infarct volume reduced if FGF-1 is then administered to that subject.
The examples provide limited information concerning reducing neurological deficits.  The examples are not commensurate in scope with or predictive of all neurological deficits encompassed by the claims (for example, cognitive loss, loss of fine and gross motor skills, loss of speech).  
Again, claims 1, 19, and 40 are directed to a method of treating ischemic stroke by administering a therapeutically effective amount of FGF-1.  The specification defines “treating” to include cure or abolition of the stroke and includes alleviation of any undesired signs or symptoms of a disease or condition.  There is no evidence or record or reason to believe that administration of any FGF-1 to an individual in need of treatment for stroke would regenerate any ischemic tissue damage caused by the stroke or reverse any or all cognitive or motor/functional deficits caused by the stroke.  The claims do not recite any particular therapeutic effect and must enable all therapeutic effects encompassed by the definition of “treating.”
The scope of the claims is not enabled.

Applicant’s arguments are not persuasive.  The claims must be enabled for the breadth of what is being claimed.  As set forth above, “treating” as defined by the specification includes therapeutic effects that are not enabled.  Applicant argues that FGF-1 exhibits a desirable pharmaceutical property in a standard experimental animal.  Applicant’s response does not identify the specific desirable pharmaceutical properties alluded to.  The claims do not require any particular therapeutic result.  Example 1 provides results for administering FGF-1 in the context of experimentally induced ischemia in a murine MCAO model.  Claims 1, 19, and 40 are not directed to induced ischemic stroke in a human.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 has been amended to recite an infusion rate of 20, 50, and 100 µg/kg/hr.  In view of this infusion rate, claim 11 has been interpreted as being limited to infusion and to exclude administering a bolus dose as recited in claim 1.  The claim is confusing in reciting “20, 50, and 100 µg/kg/hr” as administration cannot have three different infusion rates simultaneously.  Applicant may have intended to recite the infusion rates in the alternative.
Claim 44 is indefinite in reciting “point mutants including, for example.” The phrase “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 40 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaber et al. (U.S. Patent Application Publication 2010/0298220, of record).
	Blaber et al. discloses administering a 140 amino acid form of FGF-1 (FGF-11-140 as in instant claim 44) to treat stroke. Individuals to be treated are mammals such as humans and mice.  See at least paragraph [0046].  Doses of 0.01 mg/kg body weight (i.e. 10 µg/kg) can be administered.  Intravenous (bolus and infusion) and intraarterial administration are disclosed.  See at least paragraphs [0003-0007,  0119, 0131-0132, 0134, 0139] and claims 45-47. FGF-1 may be administered to brain tissue following stroke to promote repair, neovascularization, and/or healing.  Administration can be by injection.  See at least paragraph [0137].
	Instant claim 40 embraces methods of treating ischemic stroke by administering FGF-1 intravenously or intraarterially as a bolus dose in the amount from 0.1 to 100 µg/kg of the patient’s body weight.  Blaber et al. discloses  administering FGF-1 in the dosage of 10 µg/kg body weight.  This dosage is within the recited range of the instant claims.  
 	With respect to claim 40, the limitation “infused at 1, 2, or 4 hours” applies to only the infusion embodiment of the claim and not the intravenous and intraarterial bolus dose administrations.   
	Applicant’s arguments that Blaber et al. does not disclose cerebral ischemia are not persuasive.  Paragraph [0137] of Blaber et al. clearly includes treating cerebral ischemia with FGF-1 and the stroke recited in claim 47 would include cerebral ischemia.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Blaber et al. (U.S. Patent Application Publication 2010/0298220, of record) as applied to claims 40 and 44 above, and further in view of Grotta et al. (U.S. Patent No. 6,503,915, of record).
Blaber et al. is applied as above but does not teach administration of tissue plasminogen activator (t-PA) as in instant claim 42.
Grotta et al. discloses that cerebral ischemia can be treated with tissue plasminogen activator (t-PA).  See at least claims, particularly claims 1, 12, 13, and 21, and column 2, lines 5-14.
It would have been obvious at the time of the effective filing date to treat ischemic stroke patients according to the method of  Blaber et al. and further include treatment with tissue plasminogen activator (t-PA) as disclosed by Grotta et al. in order to provide an additional therapeutic benefit in treating ischemic stroke.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Blaber et al. (U.S. Patent Application Publication 2010/0298220, of record) as applied to claims 40 and 44 above, and further in view of Hernandez et al. (U.S. Patent Application Publication 20180314798, of record).
Blaber et al. is applied as above but does not teach capturing a brain image of the individual in an ambulance and administering FGF-1 before arrival at a hospital.
Hernandez et al. discloses that highly specialized ambulances exist which are outfitted with a variety of highly specialized medical equipment to treat specific types of conditions, such as stroke, and include specialized medical professionals suitable for treating such conditions.  Specialized ambulances to treat stroke patients may include such specialized equipment as on-board imaging devices (e.g., CT head scanner), telemedicine equipment (e.g., to communicate with a neurologist while enroute to the ER), and/or lifesaving drugs (e.g., tissue plasminogen activator drugs),and may be staffed by, for example, a critical care nurse, a radiologist and/or CT operator.  See at least paragraphs [0068-0069] and Figures 1-2.
It would have been obvious at the time of the effective filing date to employ a highly specialized ambulance as disclosed by Hernandez et al. where a brain image could have been taken and lifesaving drugs such as FGF-1 could have been administered as taught by Blaber et al. prior to arrival at a hospital.  One of ordinary skill in the art at the time of the effective filing date would have understood the time-sensitive nature of treating stroke and that brain imaging would have been a useful diagnostic tool.

Claims 1, 19, 40, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alps et al. (WO 93/08828, of record) in view of Blaber et al. (U.S. Patent Application Publication 2010/0298220, of record).
	Alps et al. discloses intravenous administration of acidic FGF (i.e. aFGF or FGF-1) pharmaceutical formulations to treat ischemic stroke in mammals.  See in particular abstract and claim 2.  Therapeutically effective amounts result in the improvement of neuronal function of neurons damaged by ischemia, hypoxia or neurodegeneration and prevent further neuronal damage.  The dosage can be about 0.1 µg/kg to 50 mg/kg, preferably 1.0 µg/kg to 50 mg/kg, and more preferably about 10 µg/kg to 15 mg/kg.    In the preferred embodiment, administration is begun as soon as possible following the onset of ischemia; however, treatment can be initiated as much as 6 hours post-ischemia.  Intravenous injection (including bolus doses) and intravenous infusion compositions are disclosed.  The mouse MCAO model is disclosed.  See at least abstract; claims, particularly, claims 1-2; page 6, lines 17-23; page 9, line 10, through page 10, line 30; page 12, lines 2-8 and 28-31; page 13, lines 16-35; page 14, lines 30-37; and Example 1.  Alps et al. discloses treating mammals but does not specifically disclose treating humans.
Blaber et al. discloses administering a 140 amino acid form of FGF-1 (FGF-11-140 as in instant claim 44) to treat stroke. Individuals to be treated are mammals such as humans and mice.  See at least paragraph [0046].  Doses of 0.01 mg/kg body weight (i.e. 10 µg/kg) can be administered.  Intravenous (bolus and infusion) and intraarterial administration are disclosed.  See at least paragraphs [0003-0007,  0119, 0131-0132, 0134, 0139] and claims 45-47. FGF-1 may be administered to brain tissue following stroke to promote repair, neovascularization, and/or healing.  Administration can be by injection.  See at least paragraph [0137]. Paragraph [0137] of Blaber et al. clearly includes treating cerebral ischemia with FGF-1 and the stroke recited in claim 47 would include cerebral ischemia.  Blaber et al. discloses  administering FGF-1 in the dosage of 10 µg/kg body weight.  This dosage is within the recited range of the instant claims.  
	It would have been obvious at the time of the effective filing date to treat ischemic stroke in a human patient with FGF-1 as taught by Blaber et al. according to the method of Alps et al.  Alps et al. suggests administering the neurotrophic factor aFGF (i.e. FGF-1) in the abstract and in claim 2 and Blaber et al. suggests particular forms of FGF-1.  Alps et al. and Blaber et al. both disclose intravenous administration (both bolus and infusion).  Blaber et al. discloses intraarterial administration.  Alps et al. also suggests that in the preferred embodiment, administration is begun as soon as possible following the onset of ischemia; however, treatment can be initiated as much as 6 hours post-ischemia.  This is a fair suggestion of administering 1, 2, or 4 hours post-ischemia for the bolus and infusion administrations.  Again, claim 40 does not have a time frame for bolus administration.  With respect to claim 19, the patients of Alps et al. and Blaber et al. must implicitly have been identified as being in need of treatment for ischemic stroke.  Claim 19 does not recite any particular identification steps.  

Claims 6, 24, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Alps et al. (WO 93/08828, of record) in view of Blaber et al. (U.S. Patent Application Publication 2010/0298220, of record) as applied to claims 1, 19, 40, and 44 above, and further in view of Grotta et al. (U.S. Patent No. 6,503,915, of record).
Alps et al. and Blaber et al. are applied as above but do not teach administration of tissue plasminogen activator (t-PA) as in instant claims 6, 24, and 42.
Grotta et al. discloses that cerebral ischemia can be treated with tissue plasminogen activator (t-PA).  See at least claims, particularly claims 1, 12, 13, and 21, and column 2, lines 5-14.
It would have been obvious at the time of the effective filing date to treat human ischemic stroke patients according to the method suggested by Alps et al. and Blaber et al. (as discussed above) and further include treatment with tissue plasminogen activator (t-PA) as disclosed by Grotta et al. in order to provide an additional therapeutic benefit in treating ischemic stroke.

Claims 5, 23, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Alps et al. (WO 93/08828, of record) in view of Blaber et al. (U.S. Patent Application Publication 2010/0298220, of record) as applied to claims 1, 19, 40, and 44 above, and further in view of Hernandez et al. (U.S. Patent Application Publication 20180314798, of record).
Alps et al. and Blaber et al. are applied as above but do not teach capturing a brain image of the individual in an ambulance and administering FGF-1 before arrival at a hospital.
Hernandez et al. discloses that highly specialized ambulances exist which are outfitted with a variety of highly specialized medical equipment to treat specific types of conditions, such as stroke, and include specialized medical professionals suitable for treating such conditions.  Specialized ambulances to treat stroke patients may include such specialized equipment as on-board imaging devices (e.g., CT head scanner), telemedicine equipment (e.g., to communicate with a neurologist while enroute to the ER), and/or lifesaving drugs (e.g., tissue plasminogen activator drugs),and may be staffed by, for example, a critical care nurse, a radiologist and/or CT operator.  See at least paragraphs [0068-0069] and Figures 1-2.
It would have been obvious at the time of the effective filing date to employ a highly specialized ambulance as disclosed by Hernandez et al. where a brain image could have been taken and lifesaving drugs such as FGF-1 could have been administered to treat human ischemic stroke patients according to the method suggested by Alps et al. and Blaber et al. (as discussed above) prior to arrival at a hospital.  One of ordinary skill in the art at the time of the effective filing date would have understood the time-sensitive nature of treating stroke and that brain imaging would have been a useful diagnostic tool.


The art rejections have been revised to address the changed limitations in the claims introduced by applicant’s amendments.  Applicant’s argument that Alps et al. does not disclose administering aFGF (FGF-1) is not persuasive.  See at least abstract and claim 2.
Applicant is reminded that the combination of the prior art suggests multiple embodiments of the claimed methods (bolus, infusion, intravenous, and intraarterial administration).  Arguments limited to intravenous infusion are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa